DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 4-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Illsley (WO 2016/186838).
With regards to claim 1, Illsley teaches an energy curable inkjet ink or coating composition (abstract) that includes at least one photoinitiator (0010) as well as VEEA ((vinylethoxy)ethyl acrylate) and 3-MePDDA (3-methyl 1,5-pentanediol) (0062 and 0097 table 1) wherein the amount of the MePDDA compound to be 25 parts and the total monomer to be 120.8 parts reading on 20.69% (0097 table 1).  Illsley further teaches the composition to include a cyan dispersion (0097 table 1) which contains pigment blue (0097) (reading on a colorant) and does not contain a solvent (00097).
With regards to claim 4, Illsley teaches the composition to have radiation curable oligomers (00070) including ethoxylated oligomers (000103).
With regards to claim 5, Illsley teaches the composition to include an aminoacrylate that deleterious effects oxygen inhibition (00032).
With regards to claim 6, Illsley teaches the aminoacrylate (0023) to be an ethoxylated trimethylolpropane triacrylate (00024).
With regards to claim 7, Illsley teaches the photoinitiator to include polymeric thioxanthone (00040).
With regards to claim 8, Illsley teaches the ink to be an inkjet ink (title).
With regards to claim 9, Illsley teaches a process of preparing a coated article (reading a substrate) that includes applying the ink or coating composition to the surface of an article and curing the ink or coating composition (00012).
With regards to claim 10, Illsley teaches the composition to be cured by UV light (00080).
With regards to claim 11, Illsley teaches the composition to be cured using UV-LED light (00080).
With regards to claim 12, Illsley teaches the composition to be cured using electron-beam radiation (00079).
With regards to claim 13, Illsley teaches the composition to make a coated article containing the cured ink or coating composition (00011).



Claims 1, 4, 7-10, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baines et al (WO 2017/141046).
With regards to claim 1, Baines teaches a printing ink (page 2) that contains at least one polymerizable compound that contains 3-methyl-1,5-pentanediol diacrylate at a concentration of 22.5 parts in a composition that contains 85.2 parts monomer (reading on 26.4%) (page 11 table 2).  Baines further teaches the composition to include photoinitiators (page 11 table 2) and a colorant (page 6).  Baines does not teach the addition of a solvent (page 9 table 2).
With regards to claim 4, Baines teaches the composition containing an ethoxylated oligomer (page 3).
With regards to claim 7, Baines teaches the photoinitiator to include phosphine oxides (page 6).
With regards to claim 8, Baines teaches the ink to be used for inkjet ink (page 2).
With regards to claim 9, Baines teaches the composition to be printed onto a substrate (page 1) and curing the composition by free radical polymerization (page 6).
With regards to claim 10, Baines teaches the composition to be cured by UV radiation (page 7).
With regards to claim 13, Baines teaches the ink to be printed onto food packaging (reading on a printed article) (page 2).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Illsley (WO 2016/186838) in view of Kinoshita et al (US 2006/0216443).
With regards to claims 2 and 3, the disclosure of Illsley is adequately set forth in paragraph 3 above and is herein incorporated by reference.
Illsley does not teach the addition of an optical brightening agent.
Kinoshita teaches an inkjet material (abstract) that contains a fluorescent brightening agent (abstract).  Kinoshita teaches the motivation for adding the brightening agent to be because it improves the whiteness of the ink absorption (0015).  Illsley and Kinoshita are analogous in the art of inkjet ink compositions.  In light of the benefit above, it would have been obvious to one skilled in the art prior to the effective filing date of the present invention to add the brightening agent of Kinoshita to the composition of Illsley, thereby obtaining the present invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are similar to Illsley in that they read on claim 1 of the current application: Illsley et al (US 2019/0111452), Illsley (US 2018/0127606), Toeda (WO 2017/217187), Illsley et al (WO 2017/160784).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203.  The examiner can normally be reached on 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSICA WHITELEY/Primary Examiner, Art Unit 1763